By the Court
A bill of review can not be filed in the district court to reverse an order dismissing an appeal for want of jurisdiction. The consent of parties could not give the district court jurisdiction to entertain such a bill of review. The case on the bill of review must be stricken from the docket of the district court, and the order reversing the order of dismissal, and reinstating for hearing the original case, must be set aside, and the case remanded to the district court, for proceedings under the last appeal.